      Case 1:21-cv-00092-JRH-BKE Document 11 Filed 09/09/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                                AUGUSTA DIVISION

                                        )
JERMAINE ANDRA WHITAKER                 )
                                        )
             Petitioner,                )
                                        )
      v.                                )                CV 121-092
                                        )
TIMOTHY C. WARD, Commissioner,          )
Georgia Department of Corrections,      )
                                        )
             Respondent.                )
                                        )
                                   _________

                                        ORDER
                                        __________

       Petitioner, an inmate at Wheeler Correctional Facility in Alamo, Georgia, brings the

above-styled petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. Petitioner has

paid the $5.00 filing fee. On August 5, 2021, Respondent filed a motion to dismiss, to which

Petitioner has yet to respond. (Doc. no. 6.) On August 25, 2021, the Court ordered Petitioner

to file a response to the motion to dismiss within fourteen days. (Doc. no. 9.) However,

although the Clerk mailed Petitioner the Order on August 25, 2021, the Post Office returned

the mailing as undeliverable on September 7, 2021. (Doc. no. 10.)

       The Court DIRECTS the CLERK to serve the Order, (doc. no. 9), upon Petitioner

again at the following address:

                     Jermaine Andra Whitaker
                     GDC # 918245
                     Wheeler Correctional Facility
                     P.O. Box 466
                     195 North Broad Street
                     Alamo, GA 30411
      Case 1:21-cv-00092-JRH-BKE Document 11 Filed 09/09/21 Page 2 of 2




       The Court resets Petitioner’s fourteen-day deadline to file a response to Respondent’s

motion to dismiss, (doc. no. 6), and Petitioner shall have through and including September 23,

2021 to file a response.

       SO ORDERED this 9th day of September, 2021, at Augusta, Georgia.




                                              2
